Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang (9,352,157) in view of Henriksson et al (WO 201 7/222460). Tang discloses a stimulation device including an oral mouth-piece assembly having a body contoured to fit to the roof of a mouth of a user (Figures1-2) having an outer surface and an interior volume including an electronic system (800) which further includes a battery (330). As discussed in paragraph [0005] of the specification Tang teaches an oral mouthpiece for palatal stimulation including a mouthpiece fitting entirely within a person's mouth in a shape that conforms to the palate. The mouthpiece encases a circuit board containing an electronic system that can deliver electrical pulses to electrical stimulators touching the palate. The electronic system includes a control unit; a stimulation circuit; and a battery. The control unit is preferably a microcontroller with a digital Input/Output capability, a Serial Peripheral Interface/Inter-Integrated Circuit protocol, a timer, and an oscillator for sensor interfacing and timing control. The microcontroller enables controlling each embedded electrical stimulator to deliver electrical pulses with adjustable waveform parameters (column 6, lines 35-47). The device may also include a wireless transceiver for remote control of the device from outside the person's mouth (column 6, lines 48-49). Tang discloses the claimed device except for Tang teaches delivering electrical stimulation to the roof of the mouth and not vibrational stimulation.

Henriksson et al (WO2017/222460 correlates to US Pub No.2019/0175442) discloses a device for stimulating the palate of a user and teaches (paragraph [0003]-[0006)) that it is well known to use either electrical or vibrational stimulation i.e. functional equivalvents. Therefore a modification of Tang to substitute a vibrational stimulation for the electrical stimulation would have been obvious to one skilled in the art since, as taught by Henriksson et al, they are both well known ways to stimulate the roof of the mouth.

With regard to claims 2 and 4, Tang discloses, as discussed above, that the device can be remotely controlled which would inherently include turning on/off the device as well as adjusting the stimulus and/or frequency, intensity, etc.

With regard to claim 3, the electronic system (300) is within the interior of the mouthpiece (column 4, lines 15-27).

With regard to claims 5-6 and 8-12, Tang teaches that the device can be made from silicone and would be flexible/deformable in order to conform and fit to the roof of the mouth (column 3, line 61-column 4, line 9).

With regard to claim 17, claim 17 appears to merely combine limitations from the above claims which are addressed above.

With regard to claim 18, while it would have been obvious to include a set of instructions to operate the device, the courts have further shown (MPEP 2112.01/(IIlI)) that nonfunctional printed matter does not further distinguish the device over prior art.

With regard to claim 20, while Tang does not specifically teach using the device to stimulate the pineal gland, Tang does teach all the method steps of inserting the device, turning it on and adjusting the device to the desired parameters to deliver the stimulation and therefore would inherently provide such stimulation to the pineal gland.

Applicant's arguments filed 16 April 2022 have been fully considered but they are not persuasive.  
Applicant states that nowhere in the pending office action does the office address “the vibrational frequency of the device be adjustable, and moreover adjustable by a wireless remote” as claimed.  The office action clearly points out (see above) that the microcontroller enables controlling each embedded electrical stimulator to deliver electrical pulses with adjustable waveform parameters (column 6, lines 35-47). The device may also include a wireless transceiver for remote control of the device from outside the person's mouth (column 6, lines 48-49). Tang discloses the claimed device except for Tang teaches delivering electrical stimulation to the roof of the mouth and not vibrational stimulation. So Tang does discloses that the device is adjustable and that it can be adjusted by a wireless remote. With regard to specifically adjusting the vibrational frequency, Tang teaches adjustably controlling the stimulation device and in view of the above modification to substitute the vibrational stimulation device for an electrical stimulation device, it would have been obvious to one skilled in the art to allow the device to be adjustably controlled with either type of stimulation device. 
Applicant further argues that it would not have been obvious to substitute the electrical stimulation of Tang with the vibratory stimulation of Henriksson et al and that Tang “makes clear that vibration is not an acceptable substitution for electrical treatment” and “that vibrational application cannot be used for Tang’s purposes”.  However Tang nowhere states that vibrational stimulation is not an acceptable stimulation means nor that it cannot be used or would not work, Tang merely teaches that electrical stimulation may be more easily used and more suitable.  Further the fact that Tang discloses the use of vibrational stimulation further shows that such stimulation would have been an obvious variant to one skilled in the art even if it was not the chosen type of stimulation and Henriksson et al teaches that electrical and vibrational stimulation are known functional equivalents. 
In response to applicant's argument that Tang and Henriksson et al are not combinable, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

In response to applicant's argument that the references do not teach stimulating the pineal gland, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728. The examiner can normally be reached generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791